                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


Dupree                                       Civil Action No. 6:19-00734

Versus                                       Judge Michael J Juneau

Mercedes-Benz USA LLC et al            Magistrate Judge Carol B Whitehurst

                                   JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record

including the objections filed by petitioner, and having determined that the findings

and recommendations are correct under the applicable law;

      IT IS ORDERED that the Motion To Dismiss pursuant to Rule 12(b)(2) and

Rule 12(b)(6) filed by defendant, Airstream, Inc. (“Airstream”) [Rec. Doc. 4] is

GRANTED IN PART AND DENIED IN PART AS MOOT and this matter is

DISMISSED WITHOUT PREJUDICE with respect to defendant, Airstream, for

lack of personal jurisdiction.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 25th day of

 October, 2019.



                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
